DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed 10/27/2020 has been entered. Applicant has amended claims 1, 8, and 15. Applicant has added dependent claims 21-23. Claims 7, 12, and 19 remain cancelled. 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 10/27/2020, with respect to claims 1-6, 8-11, 13-18 and 20 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of 1-6, 8-11, 13-18 and 20 has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8-11, 13-18 and 20 are allowed. See the Examiner’s Amendment below.
The following is an examiner’s statement of reasons for allowance: 
Braz generally teaches answering a natural-language user query includes receiving a query from a user by a central agent, parsing the query, and determining if an answer is known to the central agent as being within a local database. If the answer is known, the query is answered. If not, artificial conversational entity (ACE) invocation is performed which includes determining a topical field for the query, determining an ACE, of a plurality of ACEs, to send the query to, based on the topical field, and sending the query to the ACE. If the ACE is capable of answering, a natural-language answer is received from the ACE and presented to the user.
Blandin generally teaches a bot application interface component operative to receive a plurality of bot capability catalogs for a plurality of bots at a bot-service system, wherein each of 
Anger generally teaches a list of candidate bots that the user is likely to be interested in may be surfaced to the user in response to a search for a bot or a request that a bot perform a particular task. Identifying the bots may be accomplished by generating a list of candidate bots and filtering the list based on filtering metrics. Then, the remaining bots may be ranked based on ranking metrics, and the top bots in the ranking may be returned.
Dimitry Persiyanov generally teaches neural conversational models and building chatbots using machine learning. Generative and selective models, such models conceive several sentences of dialogue context and predict the answer for the context. 
The cited prior art when considered individually or in combination does not teach the claimed invention seen in the independent claims seen in the Examiner’s Amendment below. An updated prior art search was conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
	Authorization for the Examiner’s Amendment was given in an interview with Attorney Brian Parke on 12/22/2020 (See PTO-413 Interview Summary).

The application has been amended as follows: 
1.	(Currently amended)	A system, comprising:
a plurality of bot agents, at least one bot agent of the plurality of bot agents configured to receive a user request from a user device in natural language and a plurality of candidate bot agents of the plurality of bot agents configured to obtains responses to the user request; and
a plurality of digital resources including one or more of: a software program, a service, a web service, and a dataset, each digital resource of the plurality of digital resources configured to communicate with a dedicated bot agent of the plurality of candidate bot agents, each candidate bot agent including a trained machine learning model associated with the candidate bot agent and each candidate bot agent configured to: 
obtain previous user requests from one or more of the plurality of bot agents, the trained machine learning model associated with the candidate bot agent being and the one or more of the plurality of bot agents from which the previous user requests are obtained not being included in the plurality of candidate bot agents configured to obtains responses to the user request;
apply the user request to the trained machine learning model associated with the candidate bot agent to obtain a confidence score generated by the trained machine learning model regarding a match between the user request and the one of the plurality of digital resources corresponding to the candidate bot agent; 
provide the user request to the one of the plurality of digital resources corresponding to the candidate bot agent;
obtain a response to the user request from the one of the plurality of digital resources corresponding to the candidate bot agent; and

wherein the at least one bot agent is further configured to convey one of the responses from the plurality of candidate bot agents to the user device based on the confidence scores.

2.	(Previously presented)	The system of claim 1, wherein each of the plurality of candidate bot agents are configured to translate between the natural language of the user request and a language of the corresponding one of the plurality of digital resources.

3.	(Previously presented)	The system of claim 1, wherein the plurality of bot agents comprise a master bot agent for determining the plurality of candidate bot agents of the plurality of bot agents for handling the user request.

4.	(Previously presented)	The system of claim 1, wherein at least one bot agent is configured to translate the one of the responses to the natural language of the user request.

5.	(Original)	The system of claim 1, wherein each bot agent of the plurality of bot agents is configured to exchange its state information with at least one other bot agent of the plurality of bot agents.

6.	(Previously presented)	The system of claim 1, wherein at least one bot agent of the plurality of bot agents is configured to compare the user request to an API associated with each bot agent to select the plurality of candidate bot agents.

7.	(Cancelled)	

8.	(Currently amended)	A method, comprising:
determining a plurality of candidate bot agents of a plurality of bot agents for responding to a user request from a user device in natural language, each of the plurality of candidate bot agents associated with a different one of a plurality of digital resources and each of the 
obtaining, at one or more of the plurality of candidate bot agents, previous user requests from one or more of the plurality of bot agents, the trained machine learning models associated with the one or more of the plurality of candidate bot agents being trained using the previous user requests and the one or more of the plurality of bot agents from which the previous user requests are obtained not being included in the plurality of candidate bot agents for responding to the user request;
conveying, from each of the plurality of candidate bot agents to the corresponding one of the plurality of digital resources, the user request, each of the plurality of digital resources including one or more of: a software program, a service, a web service, and a dataset;
applying, by each of the plurality of candidate bot agents, the user request to their corresponding trained machine learning model configured to determine matching between requests and the one of the plurality of digital resources corresponding to each of the plurality of candidate bot agents;
receiving a plurality of responses from the plurality of digital resources;
selecting one of the plurality of responses as a selected response based on confidences output by the trained machine learning models; and 
translating the selected response to the natural language; and
conveying the translated response to the user device.

9.	(Previously presented)	The method of claim 8, further comprising receiving the user request from the user device in the natural language at a bot agent of the plurality of bot agents.

10.	(Previously presented)	The method of claim 8, wherein determining the plurality of candidate bot agents comprises determining the plurality of candidate bot agents via a master bot agent.

(Previously presented)	The method of claim 8, further comprising routing conversation content from a bot agent of the plurality of bot agents to the plurality of candidate bot agents.

12.	(Cancelled)	

13.	(Original)	The method of claim 8, further comprising exchanging bot agent state information between two or more bot agents of the plurality of bot agents.

14.	(Previously presented)	The method of claim 8, wherein determining the plurality of candidate bot agents comprises comparing the user request to an API associated with each of the plurality of bot agents.

15.	(Currently amended)	One or more non-transitory computer-readable media that include instructions that, when executed by one or more processors, are configured to cause the one or more processors to perform operations, the operations comprising:
determining a plurality of candidate bot agents of a plurality of bot agents for responding to a user request from a user device in natural language, each of the plurality of candidate bot agents associated with a different one of a plurality of digital resources and each of the plurality of candidate bot agents including a trained machine learning model configured to determine matching between requests and one of the plurality of digital resources;
obtaining, at one or more of the plurality of candidate bot agents, previous user requests from one or more of the plurality of bot agents, the trained machine learning models associated with the one or more of the plurality of candidate bot agents being trained using the previous user requests and the one or more of the plurality of bot agents from which the previous user requests are obtained not being included in the plurality of candidate bot agents for responding to the user request;
conveying, from each of the plurality of candidate bot agents to the corresponding one of the plurality of digital resources, the user request, each of the plurality of digital 
applying, by each of the plurality of candidate bot agents, the user request to their corresponding trained machine learning model configured to determine matching between requests and the one of the plurality of digital resources corresponding to each of the plurality of candidate bot agents;
receiving a plurality of responses from the plurality of digital resources;
selecting one of the plurality of responses as a selected response based on confidences output by the trained machine learning models; and 
translating the selected response to the natural language; and
conveying the translated response to the user device.

16.	(Previously presented)	The computer-readable media of claim 15, the operations further comprising receiving the user request from the user device in the natural language at a bot agent of the plurality of bot agents.

17.	(Original)	The computer-readable media of claim 15, the operations further comprising exchanging bot agent state information between two or more bot agents of the plurality of bot agents.

18.	(Previously presented)	The computer-readable media of claim 15, the operations further comprising routing conversation content from a bot agent of the plurality of bot agents to the plurality of candidate bot agents.

19.	(Cancelled)	

20.	(Previously presented)	The computer-readable media of claim 15, wherein determining the plurality of candidate bot agents comprises comparing the user request an API associated with each of the plurality of bot agents.

21.	(Cancelled)	

22.	(Cancelled)	

23.	(Cancelled)	





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached on M-F from 7:30 AM to 3:30 PM (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE, can be reached at telephone number (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166